NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                  SCOTT VARTANIAN, Petitioner/Appellee,

                                         v.

          DESEANA RENEE VARTANIAN, Respondent/Appellant.

                            No. 1 CA-CV 20-0347 FC
                                 FILED 5-4-2021


            Appeal from the Superior Court in Maricopa County
                           No. FC2018-095683
                    The Honorable Adele Ponce, Judge

                                   AFFIRMED


                                    COUNSEL

Berkshire Law Office PLLC, Tempe
By Keith Berkshire, Alexandra Sandlin
Counsel for Petitioner/Appellee

Adam C. Rieth PLLC, Mesa
By Adam C. Rieth
Counsel for Respondent/Appellant
                      VARTANIAN v. VARTANIAN
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.


B A I L E Y, Judge:

¶1            Deseana Vartanian (“Wife”) appeals from a decree of
dissolution, challenging the amount and duration of spousal maintenance
the superior court awarded her. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           Wife and Scott Vartanian (“Husband”) were married for
twenty years before Husband filed for divorce.

¶3            The disputed issues at the dissolution trial included allocating
debt, child support, and Wife’s request for spousal maintenance.

¶4            Wife, 46 years old at the time of trial, has a degree in
accounting. She testified she had never worked as an accountant but
instead had worked several full and part-time jobs earning between $15 and
$16 per hour. At the time of trial, she was unemployed. She asked the court
to award her spousal maintenance of $5,000 per month for eight years.
Husband argued Wife did not qualify for maintenance under A.R.S. § 25-
319(A). The court, however, found that “[in] light of the parties’ high
standard of living and Wife’s need for time to establish a career in the
accounting field,” she qualified for spousal maintenance under § 25-319(A).
The court then considered and made written findings on the factors in § 25-
319(B) and awarded her $1,570 a month for three years.

¶5            We have jurisdiction over Wife’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1) and –2101(A)(1).

                               DISCUSSION

¶6            We review the court’s ruling on spousal maintenance for an
abuse of discretion. Boyle v. Boyle, 231 Ariz. 63, 65, ¶ 8 (App. 2012). “We
view the evidence in the light most favorable to the superior court’s order
and will affirm the judgment if reasonable evidence supports it.” Id.


                                      2
                      VARTANIAN v. VARTANIAN
                         Decision of the Court

¶7            The superior court has substantial discretion in setting the
amount and duration of spousal maintenance. Rainwater v. Rainwater, 177
Ariz. 500, 502 (App. 1993); see A.R.S. § 25-319(B) (providing the “order shall
be in an amount and for a period of time as the court deems just”). In setting
the amount and duration of an award, the court is to consider “all relevant
factors,” including 13 specifically enumerated factors. Id. Although the
superior court here made specific findings regarding each statutory factor,
Wife contends it overestimated her earning ability and gave improper
weight to the amount of cash she received in the apportionment of marital
property. We disagree.

¶8             Wife first argues three years is not long enough for her to
secure appropriate employment and the $1,570 award is insufficient to meet
her reasonable monthly expenses. But the court heard evidence that Wife
could earn enough money to meet many of her stated expenses. Wife had
not worked consistently in the accounting field and argued it would take
her time to find a position as an accounting clerk that would enable her to
transition into a job as an accountant. Husband’s vocational expert opined
that Wife’s degree qualified her to work as an accounting clerk for an
annual salary of between $33,000 and $48,000, and that after three years as
an accounting clerk, she could find work as an accountant at a significantly
higher salary. In making its ruling, the court extensively reviewed Wife’s
job history and found that she could build a career in the accounting field
over a few years’ time.

¶9             Wife next argues that in determining the amount of spousal
maintenance to award, the court erred by considering that she would
receive just over $100,000 as her share of the equity in the marital residence.
Although the court characterized this as a “significant financial resource,”
§ 25-319(B) requires the court to consider “[t]he financial resources of the
party seeking maintenance, including marital property apportioned to that
spouse, and that spouse’s ability to meet that spouse’s own needs
independently.” A.R.S. § 25-319(B)(9) (emphasis added). Nothing in the
decree requires Wife to draw from the $100,000 to meet her reasonable
monthly expenses. Thus, the court did not err by considering Wife’s award
from the marital residence.

¶10         We also reject Wife’s assertion that the superior court erred
by not properly considering her reasonable financial needs. The court
considered Wife’s Affidavit of Financial Information and her testimony
regarding her expenses.     The court was free to make credibility
determinations and weigh this evidence, together with its findings
regarding Wife’s earning capacity, when it decided to award her $1,570 a


                                      3
                      VARTANIAN v. VARTANIAN
                         Decision of the Court

month. See Gutierrez v. Gutierrez, 193 Ariz. 343, 347, ¶ 13 (App. 1998) (“We
will defer to the trial court’s determination of witnesses’ credibility and the
weight to give conflicting evidence.”). Wife does not argue any of the
court’s findings are unsupported by reasonable evidence. Instead, she asks
this court to reweigh the superior court’s § 25-319(B) analysis, which we
will not do. See Reeck v. Mendoza, 232 Ariz. 299, 303, ¶ 14 (App. 2013).

¶11         Finally, to the extent Wife argues the court erred by basing the
award on her gross income rather than her net income, we find this
argument waived. See Odom v. Farmers Ins. Co. of Ariz., 216 Ariz. 530, 535,
¶ 18 (App. 2007) (“[A]rguments raised for the first time on appeal are
untimely and deemed waived.”).

¶12          The record demonstrates the superior court properly
considered the relevant statutory factors and its findings are supported by
reasonable evidence. See Boyle, 231 Ariz. at 65, ¶ 8.

¶13            Both Husband and Wife request attorneys’ fees on appeal
pursuant to A.R.S. § 25-324. Husband also requests his costs. Considering
the relevant factors and in an exercise of our discretion, we decline to award
attorneys’ fees to either party. See A.R.S. § 25-324. Husband is entitled to
his costs of appeal contingent upon his compliance with Arizona Rule of
Civil Appellate Procedure 21. A.R.S. § 25-324.

                               CONCLUSION

¶14         Because reasonable evidence supports the court’s award of
spousal maintenance, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4